UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):January 29, 2010 WEST BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Iowa 0-49677 42-1230603 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1601 22nd Street, West Des Moines, Iowa50266 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:515-222-2300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On January 29, 2010, West Bancorporation, Inc. issued a press release announcing the record date of the annual meeting and earnings for the fourth quarter and year ended December 31, 2009. Item 9.01 Financial Statements and Exhibits. Exhibit 99:Press Release of West Bancorporation, Inc. dated January 29, The information contained in this report may contain forward-looking statements about the Company’s growth and acquisition strategies, new products and services, and future financial performance, including earnings and dividends per share, return on average assets, return on average equity, efficiency ratio and capital ratios.Certain statements in this report constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, including statements preceded by, followed by or that include the words “believes,” “expects,” “intends,” “should,” or “anticipates,” or similar references or references to estimates or predictions.Such forward-looking statements are based upon certain underlying assumptions, risks and uncertainties.Because of the possibility of change in the underlying assumptions, actual results could differ materially from these forward-looking statements.Risks and uncertainties that may affect future results include: interest rate risk; competitive pressures; pricing pressures on loans and deposits; changes in credit and other risks posed by the Company’s loan and investment portfolios, including declines in commercial or residential real estate values or changes in the allowance for loan losses dictated by new market conditions or regulatory requirements; actions of bank and non-bank competitors; changes in local and national economic conditions; changes in regulatory requirements, including actions of the Securities and Exchange Commission and/or the Federal Reserve
